DETAILED ACTION
Status of Application
1.	The claims 1-21 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 02/05/2020, 03/05/2020, and 03/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 mentions “the center” in the limitations, but there is not proper antecedent basis for this first mention of the term “center.”
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3, 5-10, and 13-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beall et al (US 2017/0334767).
	Regarding claim 1, Beall et al teaches a glass ceramic having as primary phases lithium disilicate and β-spodumene (see Abstract) and wherein β-quartz and lithium phosphate may also be present as minor phases (see paragraph 0091). Beall teaches that the inventive glass ceramic is black and has color space coordinates a*: about -1.0 to about 1.5, b*: about -3.5 to about 1.5, and L*: about 0 to about 18 (see paragraph 0108). These ranges each substantially overlap the corresponding ranges of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 3, Beall teaches a fracture toughness of the inventive glass ceramic of about 2 MPa·m1/2 (see paragraph 0047). The about “about 2” is necessarily taken to include values somewhat below 2, and thus the Beall range overlaps and renders obvious that of the instant claim. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 5, Beall teaches that the inventive glass ceramic comprises 68-82 wt% SiO2, 5-12.5 wt% Al2O3, 8-15 wt% Li2O, 0-5 wt% Na2O, 0-4 wt% TiO2, greater than 0-4 wt% P2O5, and 0-10 wt% ZrO2 (see claim 4). Each of these ranges significantly overlaps the corresponding compositional range of the instant claim 5. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Beall further teaches that the glass ceramic can comprise FeO/Fe2O3 and SnO/SnO2 as coloring agents in an amount of up to 4 wt% (see paragraph 0104). Routine optimization and experimentation by one of ordinary skill in the art with these coloring agent additions would lead to an embodiment where iron and tin oxides are chosen from the small and finite list of coloring agents provided. As the produced color is a result effective variable, one would have had motivation to experiment with the coloring agent choice and amount, and would thus have been able to produce a glass ceramic comprising iron oxides and tin oxides each in the amounts of the instant claims. The further limitations of instant claim 5 are each met by the teachings of Beall, and the claim is not patentably distinct over the prior art of record. 
Regarding claim 6, Beall teaches that the inventive glass ceramic comprises 68-82 wt% SiO2, 5-12.5 wt% Al2O3, 8-15 wt% Li2O, 0-5 wt% Na2O, 0-4 wt% TiO2, greater than 0-4 wt% P2O5, and 0-10 wt% ZrO2 (see claim 4). Each of these ranges significantly overlaps the corresponding compositional range of the instant claim 6. Each of K2O, MgO, ZnO, CeO2, MnO, MnO2, Mn2O3, Cr-2O3, CuO, and V2O5 are not required by the Beall glass ceramic, and thus these optional component ranges of the instant claim are also met by Beall. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Beall further teaches that the glass ceramic can comprise FeO/Fe2O3, SnO/SnO2, NiO, and Co3O4 as coloring agents in an amount of up to 4 wt% (see paragraph 0104). Routine optimization and experimentation by one of ordinary skill in the art with these coloring agent additions would lead to an embodiment where iron, tin, nickel, and cobalt oxides are chosen from the small and finite list of coloring agents provided. As the produced color is a result effective variable, one would have had motivation to experiment with the coloring agent choice and amount, and would thus have been able to produce a glass ceramic comprising iron oxide, tin oxide, nickel oxide, and cobalt oxide each in the amounts of the instant claims. The further limitations of instant claim 6 are each met by the teachings of Beall, and the claim is not patentably distinct over the prior art of record. 
	Regarding claim 7, Beall teaches that the crystallinity of the inventive glass ceramic is 75% or greater (see claim 3). 
	Regarding claim 8, Beall teaches that the glass ceramic can be ion exchanged (see paragraph 0055). 
	Regarding claim 9, Beall teaches a compressive layer depth of 40 μm or greater (see paragraph 0055) and a thickness of the glass of 0.8 mm. The depth of the layer in this embodiment is therefore 0.05t or greater. 
Regarding claim 10, Beall teaches a compressive layer depth of 40 μm or greater (see paragraph 0055). 
Regarding claims 13-14, Beall et al teaches a glass ceramic having as primary phases lithium disilicate and β-spodumene (see Abstract) and wherein β-quartz and lithium phosphate may also be present as minor phases (see paragraph 0091). Beall teaches that the inventive glass ceramic is black and has color space coordinates a*: about -1.0 to about 1.5, b*: about -3.5 to about 1.5, and L*: about 0 to about 18 (see paragraph 0108). These ranges each substantially overlap the corresponding ranges of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Beall teaches that the inventive glass ceramic is prepared by a method wherein a starting glass is cerammed by heating at a temperature of, for instance, 650 °C and 850 °C (see paragraph 0061). Each limitation of instant claims 13 and 14 is therefore met by the teachings of the prior art of record, and the claims are obvious and not patentably distinct. 
Regarding claim 15, Beall teaches embodiments wherein ceramming occurs for a first treatment time of two hours and a second treatment time of four hours (see paragraph 0061). 
	Regarding claim 16, Beall teaches that the glass ceramic can be ion exchanged (see paragraph 0055). 
	Regarding claim 17, Beall teaches that the inventive glass ceramic comprises 68-82 wt% SiO2, 5-12.5 wt% Al2O3, 8-15 wt% Li2O, 0-5 wt% Na2O, 0-4 wt% TiO2, greater than 0-4 wt% P2O5, and 0-10 wt% ZrO2 (see claim 4). Each of these ranges significantly overlaps the corresponding compositional range of the instant claim 17. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Beall further teaches that the glass ceramic can comprise FeO/Fe2O3 and SnO/SnO2 as coloring agents in an amount of up to 4 wt% (see paragraph 0104). Routine optimization and experimentation by one of ordinary skill in the art with these coloring agent additions would lead to an embodiment where iron and tin oxides are chosen from the small and finite list of coloring agents provided. As the produced color is a result effective variable, one would have had motivation to experiment with the coloring agent choice and amount, and would thus have been able to produce a glass ceramic comprising iron oxides and tin oxides each in the amounts of the instant claims. The further limitations of instant claim 17 are each met by the teachings of Beall, and the claim is not patentably distinct over the prior art of record. 
Regarding claim 18, Beall teaches that the inventive glass ceramic comprises 68-82 wt% SiO2, 5-12.5 wt% Al2O3, 8-15 wt% Li2O, 0-5 wt% Na2O, 0-4 wt% TiO2, greater than 0-4 wt% P2O5, and 0-10 wt% ZrO2 (see claim 4). Each of these ranges significantly overlaps the corresponding compositional range of the instant claim 18. Each of K2O, MgO, ZnO, CeO2, MnO, MnO2, Mn2O3, Cr-2O3, CuO, and V2O5 are not required by the Beall glass ceramic, and thus these optional component ranges of the instant claim are also met by Beall. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Beall further teaches that the glass ceramic can comprise FeO/Fe2O3, SnO/SnO2, NiO, and Co3O4 as coloring agents in an amount of up to 4 wt% (see paragraph 0104). Routine optimization and experimentation by one of ordinary skill in the art with these coloring agent additions would lead to an embodiment where iron, tin, nickel, and cobalt oxides are chosen from the small and finite list of coloring agents provided. As the produced color is a result effective variable, one would have had motivation to experiment with the coloring agent choice and amount, and would thus have been able to produce a glass ceramic comprising iron oxide, tin oxide, nickel oxide, and cobalt oxide each in the amounts of the instant claims. The further limitations of instant claim 18 are each met by the teachings of Beall, and the claim is not patentably distinct over the prior art of record. 
Regarding claim 19, Beall teaches a glass ceramic and starting glass from which said glass ceramic is formed and that has the same composition, that glass comprising 68-82 wt% SiO2, 5-12.5 wt% Al2O3, 8-15 wt% Li2O, 0-5 wt% Na2O, 0-4 wt% TiO2, greater than 0-4 wt% P2O5, and 0-10 wt% ZrO2 (see claim 4). Each of these ranges significantly overlaps the corresponding compositional range of the instant claim 19. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Beall further teaches that the glass can comprise FeO/Fe2O3 and SnO/SnO2 as coloring agents in an amount of up to 4 wt% (see paragraph 0104). Routine optimization and experimentation by one of ordinary skill in the art with these coloring agent additions would lead to an embodiment where iron and tin oxides are chosen from the small and finite list of coloring agents provided. As the produced color is a result effective variable, one would have had motivation to experiment with the coloring agent choice and amount, and would thus have been able to produce a glass ceramic comprising iron oxides and tin oxides each in the amounts of the instant claims. The further limitations of instant claim 19 are each met by the teachings of Beall, and the claim is not patentably distinct over the prior art of record. 
	Regarding claim 20, none of the components of the claim is taught to be present in the Beall glass in amounts over the corresponding maximum values of the instant claim. Thus, the Beall starting glasses meet each further limitation of claim 20, and the claim is obvious and not patentably distinct. 
Regarding claim 21, Beall further teaches that the inventive glass can comprise NiO and Co3O4 as coloring agents in an amount of up to 4 wt% (see paragraph 0104). Routine optimization and experimentation by one of ordinary skill in the art with these coloring agent additions would lead to an embodiment where nickel and cobalt oxides are chosen from the small and finite list of coloring agents provided. As the produced color is a result effective variable, one would have had motivation to experiment with the coloring agent choice and amount, and would thus have been able to produce a glass ceramic comprising nickel oxide and cobalt oxide each in the amounts of the instant claims. The further limitations of instant claim 21 are each met by the teachings of Beall, and the claim is not patentably distinct over the prior art of record. 
9.	Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beall et al (US 2017/0334767) in view of Amin et al (US 2017/020541). 
	Regarding claim 11, as discussed above, Beall et al teaches a glass ceramic meeting each limitation of instant claim 1. Beall teaches that the glass ceramic is used in a consumer electronic device (see paragraph 0087), but does not further specify the nature of said electronic device. However, it would have been obvious to one of ordinary skill in the art to modify Beall in view of Amin et al in order to use the glass ceramic in a device as described in Amin, because Amin teaches a similar lithium disilicate glass ceramic used for a consumer electronic device, and provides teachings as to the content and configuration of said device. Amin teaches an electronic device comprising an enclosure (housing); and electrical components disposed at least partially inside the enclosure and including at least a controller, a memory, and a display (see paragraph 0018), with a cover glass disposed over the display (see paragraph 0019 and Figs. 1 and 2). Thus Amin teaches an electronic device meeting each structural limitation of instant claim 11. One would have had motivation to use the Beall glass ceramic in an electronic device (as called for therein) having the configuration of Amin because the lack of teaching Beall as to specific parameters (memory, controller, etc.) that the device should have would lead one to look to similar applications of glass ceramics for guidance. Amin provides such a teaching, and one would have had a reasonable expectation of success in the modification and further motivation because Beall teaches that the inventive glass ceramic is used in electronic device substrates, and Amin calls for a glass ceramic used for the substrate portion. Each limitation of claim 11 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 12, as discussed above, Beall et al teaches a glass ceramic meeting each limitation of instant claim 8. Beall teaches that the glass ceramic is used in a consumer electronic device (see paragraph 0087), but does not further specify the nature of said electronic device. However, it would have been obvious to one of ordinary skill in the art to modify Beall in view of Amin et al in order to use the glass ceramic in a device as described in Amin, because Amin teaches a similar lithium disilicate glass ceramic used for a consumer electronic device, and provides teachings as to the content and configuration of said device. Amin teaches an electronic device comprising an enclosure (housing); and electrical components disposed at least partially inside the enclosure and including at least a controller, a memory, and a display (see paragraph 0018), with a cover glass disposed over the display (see paragraph 0019 and Figs. 1 and 2). Thus Amin teaches an electronic device meeting each structural limitation of instant claim 12. One would have had motivation to use the Beall glass ceramic in an electronic device (as called for therein) having the configuration of Amin because the lack of teaching Beall as to specific parameters (memory, controller, etc.) that the device should have would lead one to look to similar applications of glass ceramics for guidance. Amin provides such a teaching, and one would have had a reasonable expectation of success in the modification and further motivation because Beall teaches that the inventive glass ceramic is used in electronic device substrates, and Amin calls for a glass ceramic used for the substrate portion. Each limitation of claim 12 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Allowable Subject Matter
10.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a glass ceramic meeting each limitation of instant claim 1 and wherein the glass ceramic comprises magnetite and β-quartz. The prior art also does not teach or suggest a glass ceramic meeting each limitation of instant claim 1 and wherein the fracture toughness of the glass ceramic is greater than or equal than 1.0 MPa·m1/2 and less than or equal to 1.5 MPa·m1/2. 
Conclusion
11.	Claims 1, 3, and 5-21 are rejected. Claims 2 and 4 are objected to. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW2 April 2021